ICJ_116_ArmedActivities_COD_UGA_2015-07-01_ORD_01_NA_01_FR.txt.                                                                                                            585




                                             DÉCLARATION
                                   DE M. LE JUGE CANÇADO TRINDADE

                 [Traduction]

                    1. J’ai voté en faveur de la présente ordonnance — adoptée à l’unani-
                 mité — qui a été rendue dans l’affaire des Activités armées sur le territoire
                 du Congo (République démocratique du Congo c. Ouganda) et par laquelle
                 la Cour internationale de Justice a jugé qu’il y avait lieu de reprendre la
                 procédure sur la question des réparations en l’espèce. Je suis cependant
                 d’avis que la Cour aurait dû, pour étayer son ordonnance rendue ce jour,
                 1er juillet 2015, exposer plus en détail les faits qui ont été portés à son
                 attention par les deux Parties. La République démocratique du Congo
                 (RDC) et l’Ouganda lui ont en effet, depuis quelques années, transmis
                 différentes communications concernant les négociations qu’elles menaient
                 au sujet de la réparation des dommages causés 1, en application du
                 point 14) du dispositif de l’arrêt qu’elle avait rendu le 19 décembre 2005
                 en la présente espèce.
                    2. Deux ans après l’arrêt de 2005 — le 8 septembre 2007 —, lors d’une
                 réunion tenue à Ngurdoto (Tanzanie), les deux Parties étaient convenues
                 de constituer un comité ad hoc chargé notamment d’examiner la question
                 de l’exécution dudit arrêt en ce qui concerne les réparations (article 8 de
                 l’accord). Après la conclusion de cet accord bilatéral, elles ont tenu quatre
                 réunions ministérielles en Afrique du Sud, rendant compte à la Cour des
                 difficultés persistantes qu’elles rencontraient dans les négociations 2 et des
                 efforts accomplis en matière de production de preuves à l’occasion,
                 notamment, de la réunion du comité ad hoc susmentionné, tenue à
                 Kinshasa du 10 au 14 décembre 2012 dans un esprit « de fraternité et
                 d’amitié » 3. Au cours de la très récente réunion interministérielle qu’elles
                 ont tenue à Pretoria du 17 au 19 mars 2015, les Parties ont conclu que,
                 malgré leurs efforts, déployés dans « un esprit de fraternité et de bon voi-
                 sinage », elles n’étaient pas parvenues à un accord, et que leurs négocia-


                    1 Il s’agit des lettres datées des 10 mars et 7 mai 2015 adressées à la Cour par la RDC et

                 de celles des 25 mars et 10 octobre 2015 adressées à la Cour par l’Ouganda. A ces communi-
                 cations s’ajoutent celles des années précédentes : lettres datées des 4 septembre et 19 février
                 2014 de l’Ouganda et lettre du 25 mars 2014 de la RDC ; lettre du 16 octobre 2013 de
                 l’Ouganda et lettre du 6 février 2013 de la RDC ; lettres des 7 novembre et 19 avril 2012 de
                 l’Ouganda et lettres des 23 septembre, 5 juillet et 13 juin 2011 de la RDC ; lettre du 25 août
                 2010 de la RDC et lettre du 6 septembre 2010 de l’Ouganda.
                    2 Voir notamment le procès‑verbal officiel de la réunion ministérielle tenue les

                 13-14 septembre 2012 à Johannesburg.
                    3 Ainsi que cela a été relevé dans le procès‑verbal de la réunion de Kinshasa en date du

                 14 décembre 2012.

                                                                                                              9




4 CIJ1082.indb 591                                                                                                 28/04/16 15:39

                                  activités armées (décl. cançado trindade)                            586

                 tions se trouvaient donc dans l’impasse, « au niveau tant technique que
                 ministériel » 4.
                    3. Il convient de rappeler que, dans le dispositif de son arrêt susmen-
                 tionné du 19 décembre 2005, soit il y a près de dix ans, la Cour avait énoncé
                 l’obligation de réparation incombant aux Parties — au point 5) s’agissant
                 de l’Ouganda et au point 13) pour ce qui est de la RDC. Or ce n’est pas, me
                 semble‑t‑il, parce que les points 5) et 13) ne précisaient à cet effet aucune
                 limite dans le temps que les négociations (en vue de parvenir à un accord
                 sur les réparations) pouvaient se poursuivre indéfiniment, comme cela a
                 pourtant été le cas. Une période de près de dix années s’étant écoulée, le
                 délai raisonnable a en effet largement été dépassé, dès lors que l’on se place
                 du point de vue des victimes, qui attendent toujours que justice leur soit
                 rendue. Ayant reconnu, dans son arrêt de 2005, les souffrances endurées
                 par la population locale pendant les conflits qui avaient embrasé la région
                 des Grands Lacs 5, la Cour aurait dû également fixer un délai raisonnable
                 pour que soient réparés les dommages infligés aux victimes.
                    4. Selon moi, la leçon à tirer de la décennie qui s’est ainsi écoulée dans
                 l’attente du règlement de la question des réparations est tout à fait claire :
                 dans une affaire telle que la présente espèce, qui, ainsi que la Cour l’a éta-
                 bli 6, a trait à de graves violations du droit international des droits de
                 l’homme et du droit international humanitaire, elle ne devrait pas (comme
                 elle l’a fait dans son arrêt de 2005) laisser les parties se mettre d’accord sur
                 cette question par voie de négociation sans fixer à cet effet un délai raison-
                 nable. A cet égard, j’espère que la Cour a tiré tous les enseignements de
                 cette expérience, et ne retiendra plus, en pareilles affaires, la solution
                 qu’elle a retenue dans son arrêt de 2005, quant au délai dans lequel doivent
                 être réparés les dommages causés. C’est qu’en effet, en la présente espèce,
                 les populations affectées attendent depuis près de dix ans les réparations
                 qui leur sont dues au titre des dommages qu’elles ont subis.
                    5. S’agissant de cette « perspective centrée sur les victimes », j’ai observé
                 il y a trois ans, dans l’exposé de mon opinion individuelle joint à l’arrêt
                 que la Cour a rendu sur la réparation le 19 juin 2012 en l’affaire Ahmadou
                 Sadio Diallo (République de Guinée c. République démocratique du Congo),
                 qu’elle avait « eu des répercussions sur les réparations dues, [qu’]elle
                 a[vait] contribué à clarifier les formes que celles‑ci devaient prendre et
                 a[vait] favorisé le développement progressif du droit international en la
                 matière » (C.I.J. Recueil 2012 (I), p. 382, par. 94). J’ai aussi fait part de
                 la réflexion suivante :
                         « Dans cette optique humanisée, la reparatio (du verbe latin repa‑
                      rare, « rétablir ») met un terme à tous les effets des violations du droit
                      international (des droits de l’homme) qui sont en cause, et elle donne

                     4 Paragraphes 6 et 8 du procès‑verbal officiel de la réunion consacrée à l’exécution de

                 l’arrêt de la Cour de 2005, tenue à Pretoria du 17 au 19 mars 2015.
                     5 Aux paragraphes 26 et 221 de l’arrêt du 19 décembre 2005.
                     6 Ibid., par. 207, 209-211 et 219-221, et point 3) du dispositif.




                                                                                                         10




4 CIJ1082.indb 593                                                                                             28/04/16 15:39

                               activités armées (décl. cançado trindade)                  587

                     satisfaction (une forme de réparation) aux victimes ; grâce à elle, le
                     droit rétablit l’ordre juridique mis à mal par ces violations — un
                     ordre juridique qui repose sur le plein respect des droits inhérents à
                     la personne humaine. La réparation intégrale n’« efface » pas les vio-
                     lations des droits de l’homme qui ont été perpétrées, mais elle permet
                     tout au moins, en en faisant cesser les effets, d’éviter l’aggravation du
                     tort déjà causé tout en assurant le rétablissement tant de l’ordre juri-
                     dique que des victimes dans leur situation antérieure.
                        Force est de constater qu’il est devenu courant dans les cercles
                     juridiques … d’entendre que l’obligation de réparation, perçue comme
                     une « obligation secondaire », vient après la violation du droit inter-
                     national. Ce n’est pas ainsi que je conçois les choses… De mon point
                     de vue, la violation et la réparation vont de pair, formant un tout
                     indissoluble : celle‑ci est la conséquence ou le pendant indispensable
                     de celle‑là. L’obligation de réparation est fondamentale, ce qui devient
                     plus flagrant encore dès lors que l’on se place dans une optique centrée
                     sur les victimes, optique qui est la mienne. » (C.I.J. Recueil 2012 (I),
                     p. 362, par. 39-40.)
                    6. En la présente espèce, la Cour, qui a la maîtrise de sa procédure,
                 était selon moi parfaitement fondée, dans l’exercice régulier de sa fonc-
                 tion judiciaire et dans l’intérêt de la bonne administration de la justice,
                 à reprendre la procédure en l’affaire sur la question des réparations,
                 au moyen de la présente ordonnance, afin d’éviter tout nouveau retard
                 et de donner effet au point 14) du dispositif de son arrêt du 19 décembre
                 2005. La Cour a aujourd’hui conscience de ce qu’il lui faut remédier au
                 décalage regrettable entre le temps de la justice des hommes et le temps
                 des êtres humains.
                    7. Dans les affaires ayant trait à de graves violations du droit inter­
                 national des droits de l’homme et du droit international humanitaire,
                 la Cour ne saurait, en ce qui concerne la question des réparations, s’en
                 remettre à des « négociations » entre les Etats concernés — autrement dit
                 parties à un litige — sans imposer à ces derniers de délais en la matière.
                 Dans de telles affaires, cette question doit être tranchée par la Cour
                 elle‑même dans un délai raisonnable, celle‑ci devant avoir à l’esprit non
                 pas les susceptibilités des Etats mais la souffrance des êtres humains
                 — c’est‑à‑dire les victimes ayant survécu et leurs proches — qui perdure,
                 et la nécessité de la soulager. Les violations susmentionnées et le prompt
                 respect de l’obligation de réparer les dommages causés ne doivent pas être
                 dissociés dans le temps : ils forment un tout indissoluble.

                                         (Signé) Antônio Augusto Cançado Trindade.




                                                                                           11




4 CIJ1082.indb 595                                                                               28/04/16 15:39

